Citation Nr: 0213355	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  98-17 662A	)	DATE
	)


Received from the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for bilateral wrist 
injuries.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970 and from March 1971 to July 1989.  His appeal 
arose from a decision of the Department of Veterans Affairs 
Regional Office (RO) in Los Angeles, California, where he 
appeared at a hearing in July 2000 before the undersigned 
Member of the Board.  Subsequent to the Board's Remand 
action, the veteran moved to within the jurisdiction of the 
Phoenix, Arizona RO.


FINDING OF FACT

On January 25, 2001, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant requesting a withdrawal of the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c) (2001).

The veteran perfected an appeal on the issues of entitlement 
to service connection for post-traumatic stress disorder, 
bilateral wrist injuries, and a low back disorder.  Those 
claims were previously before the Board and were the subject 
of a December 2000 remand which sought to develop the 
evidence.  Subsequently, on January 25, 2001, the Board 
received a letter from the veteran which the veteran stated, 
"Please accept my request to stop all proceedings to approve 
my DAV (sic) benefits."  That letter was addressed directly 
to the Board.  The Board interprets this request as a 
withdrawal of the veteran's appeal.

Subsequent to that request, the RO continued to develop the 
veteran's claim pursuant to the instructions in the December 
2000 remand.  The veteran did not respond to two letters sent 
to him on July 5, 2001, or to two letters sent to him on 
January 26, 2002.  All of those letters requested that the 
veteran provide information or evidence requested by VA.

In addition, one of the letters sent on January 26, 2002, 
informed the veteran that VA had received his letter 
requesting that all proceedings on his appeal be stopped.  
The veteran was informed that if he did not respond to that 
letter within 60 days, VA would terminate the processing of 
his appeal.  The evidence does not show that the veteran 
responded to that letter within 60 days.  The RO noted that 
attempts to reach of the veteran have been unsuccessful.  

The Board notes that the veteran did appear for a VA 
examination on April 16, 2002.  However, based upon a review 
of the evidence, the Board finds that the veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal on the issues of entitlement to service connection 
for post-traumatic stress disorder, bilateral wrist injuries, 
and a low back disorder is dismissed.



		
Nancy R. Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



